Citation Nr: 9930764	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  98-08 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for low back strain, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971, including service in the Republic of Vietnam, and his 
decorations include the Purple Heart Medal and the Combat 
Medical Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's claims for 
increased ratings for his service-connected low back strain 
(low back disability) and left ear hearing loss.  The veteran 
timely appealed that determination to the Board.

In several statements in support of his claim, the veteran 
refers to cervical spine problems.  The service medical 
records shows that the veteran was treated on several 
occasions for this disability, and the July 1997 VA 
orthopedic examination report includes a diagnosis of 
cervical spine disability.  Thus, the Board finds that the 
record raises a claim for service connection for cervical 
spine disability.  However, as the RO has not adjudicated 
such an issue, and,  thus, it is not currently before the 
Board, it is referred to the RO for any and all appropriate 
action.

The Board's decision on the veteran's claim for an increased 
rating for his low back disability is set forth below.  
However, the veteran's claim of entitlement to a compensable 
rating for his left ear hearing loss is addressed in the 
REMAND following the ORDER portion of the DECISION, below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Objectively, the veteran's service-connected low back 
disability is manifested by overall moderate limitation of 
motion of the lumbar spine with pain on motion in all 
spheres, and the veteran complains of experiencing constant 
pain; it is at least as likely as not that functional loss 
due to pain results in impairment in addition to that that 
shown objectively.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 40 percent evaluation for low back 
strain have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.27, 4.40, 4.45, 4.71a; Diagnostic 
Codes 5285, 5286, 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to increased rating for his low back 
disability is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  Id.  

The Board acknowledges that, in a March 1997 statement, the 
veteran reported that he was receiving medical treatment at 
the Salem, Virginia, VA Medical Center, and that the records 
of his treatment at that facility, dated subsequent to March 
1997, have not been associated with the claims folder.  
However, given the Board's consideration of other records of 
outpatient treatment and the report of a May 199y medical 
evaluation in reaching the decision to grant the maximum 
schedular evaluation for the veteran's service-connected low 
back strain, i.e., 40 percent, the Board finds that the 
veteran is not prejudiced by its review of the claim on the 
basis of the current record.  See Allday v. Brown, 
7 Vet. App. 517, 530 (1995).

Background

In a June 1971 rating decision, the RO granted service 
connection for low back pain and assigned the current 20 
percent evaluation under Diagnostic Code 5295 (for 
lumbosacral strain), effective March 4, 1971.  In March 1997, 
the veteran filed the instant claim for an increased rating 
for the disability.

The pertinent evidence of record includes VA outpatient 
treatment records, dated from May 1996 to March 1997.  These 
records show that the veteran was seen on several occasions 
for complaints and treatment of his low back disability.  In 
May 1996, the veteran complained that, despite treating the 
disability with Motrin, it continued to bother him; the 
examiner recommended that he try to treat it instead with 
Naproxen.  In July, the veteran reported that his back pain 
was "giving him fits," and that he had recently been forced 
to miss five of the previous sixteen days of work due to the 
disability.  The examiner commented that the veteran was able 
to ambulate with the benefit of a cane, and prescribed 
Prednisone and Tylenol 3 to treat the disability.  When seen 
in August, the veteran stated his low back pain had continued 
to worsen during the past month.  The examiner noted that the 
veteran had chronic low back pain, with occasional pain that 
radiated to his left thigh.  The diagnoses were chronic low 
back pain and degenerative joint disease.  

When seen in December 1996, the veteran reported that his low 
back problems had "gotten worsen," and stated that he was 
forced to leave his previous position with his company 
because he was not physically able to perform the requisite 
"heavy lifting."  That entry further reflects that that the 
veteran indicated that his employer, for whom he had worked 
for approximately 21 years, reassigned him to work in another 
capacity, but that the new position required him to accept a 
salary cut.  Finally, when seen in March 1997, the veteran 
complained that he suffered from constant low back "aches," 
and said that his low back disability was productive of 
stiffness.  In addition, he stated that his current position 
required him to do lifting and bending.  The veteran also 
reported that he had suffered a flare-up of the disability 
the previous month, and that as a result of his low back 
disability, he had missed several days of work.  The 
diagnosis was chronic low back pain.

In May 1997, the veteran was afforded a VA orthopedic 
examination.  During the examination, he stated that he was 
"now" having problems getting up in the morning.  The 
veteran indicated that his low back hurt him each and every 
day, and that there was not a day that he does not suffer 
from that pain.  In addition, he reported that he experienced 
difficulty "bending over," and especially "getting back 
up."  The veteran also complained that, at times, he had 
left leg numbness.  The examiner noted that a review of the 
veteran's records showed that he was currently being treated 
on an outpatient basis at the Salem, Virginia, VA Medical 
Center, and that physicians there had prescribed Naprosyn, 
Tylenol and Darvocet to treat the disability.  She also 
commented that the veteran used heating pads and had placed a 
board under his hard mattress in an effort to reduce his low 
back pain.  

The examination revealed that the veteran had difficulty 
arising from a chair, and that he walked with a "very 
stiff" gait, but had no noticeable limp.  A straight leg 
test was positive.  In addition, the examiner reported that 
the veteran had no postural abnormalities.  Range of motion 
studies disclosed that the veteran's forward flexion was 
limited to 60 degrees, his backward extension to 10 degrees, 
his left lateral flexion to 35 degrees, right lateral flexion 
to 20 degrees, and that he had rotation bilaterally to 35 
degrees.  In addition, the examiner commented that, with 
regard to objective evidence of pain on motion, "all 
lumbosacral movement caused pain."  The examiner did not 
administer any diagnostic studies, and instead reported that 
an X-ray of the veteran's lumbosacral spine, which was taken 
in March 1997, showed mild lumboscoliosis towards that left 
and slight exaggeration of the normal lordotic lumbar curve.  
In addition, it disclosed that there was partial 
lumbarization of S1, as well as minimal osteoarthritic 
changes, with anterior and lateral margin spurring over the 
lumbovertebral bodies, especially at L2.  The examiner 
further stated that the veteran's vertebral bodies were of 
normal height and the intervertebral disc spaces were 
maintained.  The diagnosis was chronic lumbar strain with 
mild degenerative joint disease changes.

Finally, in numerous statements, the veteran argued that a 
higher rating was warranted due to his low back pain and 
corresponding functional impairment.  In addition, in written 
argument, the veteran's representative, citing DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. § 4.40 and 4.45, 
essentially echoed the veteran's contention.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1998).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (1998).  
The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (1998); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, as pointed out by the veteran's representative, when 
evaluating musculoskeletal disabilities, VA may, in addition 
to applying schedular criteria, consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. at 204-7.

As noted above, the veteran's right low back disability is 
currently rated as 20 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  That code provides that a 20 
percent evaluation requires evidence of muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.  A 40 percent rating 
under this code is warranted for severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldwaithe's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.

Upon a review of the record, however, the Board concludes 
that this disability is more appropriately evaluated under 
the criteria for limitation of motion of the lumbar spine 
under Diagnostic Code 5292 rather than under Diagnostic Code 
5295.  That code provides for a 20 percent rating when the 
disability is manifested by moderate limitation of motion.  A 
maximum 40 percent evaluation requires severe limitation of 
motion.  The Board finds that, when evaluating the veteran's 
service-connected low back disability under this diagnostic 
code, and when taking into consideration the DeLuca factors, 
the disability picture warrants the maximum schedular rating.

In this regard, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  Indeed, in a recent decision, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) reversed 
the Board's decision that the veteran's low back disability 
did not warrant an evaluation in excess of 20 percent under 
Diagnostic Code 5295, and instead ordered that the case be 
remanded for the assignment of a 40 percent evaluation for 
the disability pursuant to Diagnostic Code 5292.  See Powell 
v. West, No. 98-1675 (U.S. Vet. App. Sep. 21, 1999).

In reaching this determination, the Board observes that VA 
outpatient treatment records, dated from May 1996 to March 
1997, consistently show that the veteran complained of having 
extreme low back pain and severe functional impairment.  
Indeed, although not specifically indicated, such complaints 
presumably were demonstrated on examination because the 
examiner prescribed Motrin, Naproxen, Prednisone and Tylenol 
3 to treat the disability.  In addition, a VA examiner 
observed that the veteran used a cane to ambulate and that he 
had reported that he had been forced to miss several days of 
work due to the disability.  The examiners also indicated 
that the veteran stated that he had been reassigned by his 
employer to a lower paying position as a result of his low 
back disability.  

Further, on formal VA examination in May 1997, the examiner 
stated that, despite the medical evidence, which reflected 
that the veteran was treating his low back disability with 
Naprosyn, Tylenol and Darvocet, he objectively suffered from 
severe low back pain and functional impairment, i.e., 
difficulty rising from a chair, a "stiff gait," and walking 
without the benefit of a cane.  Further, the examiner 
reported that range of motion findings revealed that the 
veteran's forward flexion was limited to 60 degrees, his 
backward extension to 10 degrees, his left lateral flexion to 
35 degrees, right lateral flexion to 20 degrees, and that his 
rotation bilaterally was limited to 35 degrees.  The Board 
concludes that these finding reflect that, overall, the 
veteran's disability is productive of moderate limitation of 
motion of the lumbar spine.  Indeed, with respect to his 
backward extension, it clearly shows severe limitation of 
motion.  However, the examiner significantly commented that, 
with regard to objective evidence of pain on motion, "all 
lumbosacral movement caused pain."  Indeed, the outpatient 
treatment records show that the veteran reported that he was 
forced to miss work subsequent to a flare-up of the 
disability, and thus, because the examination presumably was 
not conducted during such a flare-up, the Board finds that 
the veteran likely experiences additional functional loss 
during flare-ups beyond that which is objectively shown.  
While the record does not clearly indicate the extent of such 
additional functional loss, the Board finds that, with 
resolution of all reasonable doubt in the veteran's favor, it 
is conceivable that the veteran's low back disability results 
in overall functional loss comparable to severe limitation of 
motion of the lumbar spine.  As such, the criteria for a 
maximum 40 percent evaluation under Diagnostic Code 5292 are 
met.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 
at 204-7.  However, a higher evaluation is not warranted.

The Board has considered whether evaluation of the veteran's 
disability under any other diagnostic code could result in an 
evaluation higher than 40 percent.  While the disability 
could be evaluated, alternatively, under Diagnostic Code 5295 
for lumbosacral strain, 40 percent evaluation is the highest 
evaluation assignable under that code.  Moreover, there is no 
other diagnostic code under which the veteran's disability 
can be evaluated.  In the absence of evidence of, or 
disability comparable to, a fractured vertebra (Diagnostic 
Code 5285) or ankylosis of the whole spine (Diagnostic Code 
5286), or intervertebral disc syndrome (Diagnostic Code 5293) 
there is no basis for evaluation under any other potentially 
applicable diagnostic code providing for a higher evaluation.

Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant assignment of an evaluation higher than 40 
percent on an extra-schedular basis.  In this regard, the 
Board notes that there is no showing that the disability 
under consideration has resulted in marked interference with 
employment.  The Board acknowledges the veteran's statement 
that, during periods of flare-up, he is forced to take sick 
leave, and that at one point, he was forced to be absent from 
work for five of the preceding sixteen days.  However, even 
accepting such assertions as true, the Board would point out 
that substantial interference with employment is contemplated 
in the current 40 percent evaluation; the degree of 
interference with employment alleged by the veteran does not 
reflect interference with the assigned evaluation beyond that 
contemplated in the assigned evaluation.  In addition, there 
is no showing that the low back disability has necessitated 
frequent periods of hospitalization, or that the disability 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence such 
factors, the Board finds that the criteria for submission for 
assignment of assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 40 percent rating for low back strain is 
granted.


REMAND

Also certified for the Board's appellate consideration is the 
veteran's claim of entitlement to a compensable rating for 
his left ear hearing loss.  A review of the claims file 
reveals that this issue must be remanded for further 
development and adjudication.

The Board observes that, on May 11, 1999, VA announced 
amendments to VA's Rating Schedule the criteria for 
evaluating diseases of the ear and other sense organs, to 
include disability from hearing loss.  64 Fed. Reg. 25202-
25210 (1999) (to be codified at 38 C.F.R. §§ 4.85-4.87).  The 
amended criteria became effective on June 10, 1999.  Under 
the new criteria, when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
are 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  64 Fed. Reg. 25202-25210 (to be codified at 38 
C.F.R. § 4.86).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The RO has not, to date, considered the veteran's 
claim under both the former and revised applicable schedular 
criteria.  Such action is necessary, in the first instance, 
to avoid any prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  Furthermore, if the claim is 
again denied, the RO must provide notice to the veteran of 
the revised applicable schedular criteria, and afford him an 
opportunity to respond with argument/evidence.

In addition, the record shows that the veteran was last 
afforded a formal VA audiological evaluation to assess his 
hearing acuity in July 1997.  However, in written argument 
dated in November 1998, the veteran's representative asserted 
that this claim should be remanded because the veteran's 
hearing loss had worsened since that examination; hence, the 
Board concludes that such an examination is necessary to 
accurately assess the severity of the service-connected 
hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  
Prior to undergoing such examination, the RO should obtain 
and associate with the record all outstanding records of 
relevant treatment/evaluation, to specifically include 
records dated subsequent to March 1997 form the VA Medical 
Center in Salem, Virginia.  

The Board also finds that the RO should consider a claim for 
service connection for right ear hearing loss along with the 
claim currently on appeal.  A review of the claims folder 
also reveals that, in March 1971, shortly subsequent to his 
discharge from active duty, the veteran filed a formal claim 
for service connection for residuals of a back injury and for 
"ears."  Thereafter, in a June 1971 rating action, the RO 
established service connection for the veteran's low back 
disability as well as for left ear hearing loss.  In doing 
so, the RO noted that his hearing acuity in his right ear was 
within normal limits, but did not adjudicate his claim for 
service connection for that disability.  As such, it appears 
that the veteran's claim for this benefit may have remained 
pending since that time.  See Kandik v. Brown, 9 Vet. 
App. 434, 438-39 (1996); Meeks v. Brown, 5 Vet. App. 284, 287 
(1993).  In May 1997, the veteran's representative asserted 
that the veteran requested an increased rating for his 
"bilateral" hearing loss.

Furthermore, the Board finds the veteran's claim for service 
connection for right ear hearing loss is inextricably 
intertwined with the certified issue of entitlement to an 
increased rating for his left ear hearing loss, and thus the 
veteran's unadjudicated claim must also be remanded.  The 
United States Court of Veterans Appeals (now known as the 
United States Court of Appeals for Veterans Claims) (Court) 
has stated that two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision cannot be rendered unless both issues have been 
considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Here, the evaluation of the veteran's hearing 
impairment might be substantially impacted if service 
connection for right ear hearing loss were established, i.e., 
the disability would be rated as bilateral hearing loss, for 
which a single disability evaluation is assigned.

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran, dated since March 1997, from the 
VA Medical Center in Salem, Virginia, as 
well as from any other facility or source 
identified by the veteran.  However, if 
any such records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an ear, nose and throat 
examination to determine the current 
severity of his service-connected left 
ear hearing loss as well as the nature, 
extent and etiology of any right ear 
hearing loss found to be present.  All 
indicated tests, including an 
audiological evaluation, must be 
conducted.  It is imperative that the 
examiner who is designated to examine the 
veteran review the evidence in his claims 
folder, including a complete copy of this 
REMAND.  The report of the examination 
should reflect consideration of the 
veteran's pertinent medical history and 
complaints.  All pertinent clinical 
findings and test results should be 
performed, to include speech 
discrimination results, if appropriate.  
The examiner must provide an opinion as 
to whether it is at least as likely as 
not that any current right ear hearing 
loss is related to complaints or 
treatment noted in service.  The examiner 
must set forth the rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If actions taken are 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  After completion of the above 
development, and after undertaking any 
additional development deemed warranted 
by the record, the RO should adjudicate 
the veteran's claim for service 
connection for right ear hearing loss in 
light of all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law, specifically 
to include that cited to above.  If 
service connection for right ear hearing 
loss is established, the RO should assess 
the degree of overall disability and 
assign an evaluation for the veteran's 
bilateral hearing loss; if service 
connection for right ear hearing loss is 
denied, the RO should simply readjudicate 
the veteran's claim for an increased 
rating for his service-connected left ear 
hearing loss.  In either case, the RO 
must specifically consider the criteria 
for rating diseases of the ear and other 
sense organs in effect prior to June 10, 
1999, as well as the new criteria that 
became effective on that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The RO must provide 
adequate reasons and bases for its 
determinations and address all issues and 
concerns that were noted in the REMAND.

5.  If the benefits requested by the 
veteran continue to be denied, he and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his case is returned to the Board for 
further appellate consideration.  
However, the veteran and his 
representative are reminded that Board 
review over any issue not currently in 
appellate status (to include the service 
connection for right ear hearing loss) 
may be obtained only if a timely notice 
of disagreement and, after issuance of a 
statement of the case, a timely 
substantive appeal, are filed.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals







